Citation Nr: 0204296	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  96-07 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to July 15, 1993, 
for a grant of a total rating for compensation purposes based 
upon individual unemployability. 

2.  Entitlement to an increased evaluation for incomplete 
paralysis of the right upper extremity, as the residual of 
brain trauma, currently evaluated as 70 percent disabling.

3.  Entitlement to an increased evaluation for incomplete 
paralysis of the right lower extremity, as the residual of 
brain trauma, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for expressive 
aphasia, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for homonymous 
hemianopsia.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
December 1972.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Cleveland, Ohio (hereinafter AOJ).  This 
case was transferred to the VA regional office in Montgomery, 
Alabama (hereinafter RO) during the pendency of the appeal.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to a total rating for 
compensation purposes based upon individual unemployability 
was received on July 15, 1993. 

2.  There is no evidence of record that the veteran's 
service-connected disorders first prevented him from 
obtaining or retaining substantially gainful employment 
during the year prior to July 15, 1993.

3.  Manifestations of the veteran's service-connected right 
upper extremity disability result in functional loss of use 
of the arm.

4.  Manifestations of the veteran's service-connected right 
lower extremity result in moderately severe, incomplete 
paralysis.

5.  Current manifestations of the veteran's service-connected 
expressive aphasia include slow and hesitant speech that was 
dysarthric, difficult to understand, slurred, and telegraphic 
in nature, with aerophagic errors, and occasional word 
finding difficulties which are the result of severe, 
incomplete paralysis of the vagus nerve. 

6.  The veteran's homonymous hemianopsia does not result in 
either a visual field deficit or a visual impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 15, 
1993, for a total rating based upon individual 
unemployability for compensation purposes have not been met.  
38 U.S.C.A. §§ 5103A, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.400 (2001).

2.  The criteria for a 90 percent evaluation, but no more, 
for incomplete paralysis of the right upper extremity, as the 
residual of brain trauma, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8513 (2001).

3.  The criteria for a 40 percent evaluation, but no more, 
for incomplete paralysis of the right lower extremity, as the 
residual of brain trauma, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8520 (2001).

4.  The criteria for a 30 percent evaluation, but no more, 
for expressive aphasia have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8210 
(2001).  

5.  The criteria for a compensable evaluation for homonymous 
hemianopsia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107; 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reveal that in 
September 1972, he experienced a cerebrovascular accident.  
He was subsequently noted to have right hemiparesis, right 
homonymous hemianopsia, and aphasia.  A September 1972 
cerebro-angiography (i.e., a left carotid arteriogram) 
discovered an occlusion in the left middle cerebral artery.  
He was started on outpatient physical and speech therapy.  

A rating decision dated in April 1973, granted a 	100 percent 
evaluation for residuals of a brain trauma, with neurological 
deficits and homonymous hemianopsia, effective from service 
discharge.  Thereafter, a September 1973 VA neurological 
examination found marked right hand and arm weakness, and 
minimal weakness of the right leg.  Moderate spasticity was 
noted in the right arm with no abnormal tone in the right 
leg.  Sensory function was normal.  A mild right hemiparetic 
gait was noted.  Reflexes in the biceps and triceps on the 
right were 4-plus, while those in the left were 2-plus.  The 
right knee and ankle jerks were 4-plus, while the left knee 
and ankle jerks were 2-plus.  A VA eye examination found 
questionable homonymous hemianopsia.  A musculoskeletal 
system examination noted that the right mid-humeral and right 
mid-forearm circumferences each measured one centimeter less 
than the left.  Forward elevation of the right arm at the 
shoulder was limited to 110 degrees and abduction to 100 
degrees.  Backward extension was normal.  The veteran was 
unable to extend the fingers of his right hand, which were 
maintained in three-fourths flexion from that point, with 
little or no grip.  The fingers could be passively extended.  
Full range of motion of the remainder of the joints was 
reported.  The musculature was well developed.  

Based on the evidence, a rating decision dated in December 
1973, recharacterized the veteran's service-connected 
disorder and assigned a 70 percent evaluation for incomplete 
paralysis of the right upper extremities, "no residual" 
(sic) of brain trauma; incomplete paralysis moderate right 
lower extremities, "no residuals" (sic) of brain trauma, 
was assigned a 20 percent evaluation; and homonymous 
hemianopsia was assigned a noncompensable evaluation, 
effective from March 1, 1974.  The combined evaluation was 80 
percent.  The veteran was granted special monthly 
compensation for loss of use of one hand from service 
discharge.  

A VA psychiatric examination was conducted in January 1974, 
which found expressive aphasia was the only residual of the 
organic brain syndrome.  A rating action dated in February 
1974, granted a 10 percent evaluation for expressive aphasia, 
effective from March 1, 1974.  

Records from the Social Security Administration dated in 
1982, indicate that the veteran was receiving disability due 
to a cerebral vascular accident and severe mental deficiency.  
It was noted that the disability began in September 1972.  
Psychological testing in February 1982 found that the veteran 
was functioning intellectually within the mildly retarded 
range of functioning.  The examiner reported that the 
neurological damage significantly affected intellectual, 
emotional, and work-related skills, as well attention, 
concentration, and memory.  The veteran had difficulty 
intrapersonally, which was reflected in terms of depression, 
anxiety, worry, and confusion.  The diagnoses included 
organic affective syndrome, mild mental retardation, and 
severe adjustment disorder with mixed emotional features.  

The Social Security Administration documents also include a 
neurological examination conducted in February 1982.  The 
veteran was alert and cooperative, without an obvious mental 
abnormality.  It was noted that the veteran spoke slowly and 
quietly, and the examiner stated that at times it was 
difficult to understand him.  Motor examination revealed 
weakness of the right arm, with strength in the proximal 
muscles of 2.5/5, and 0 in the distal muscles.  It was noted 
that the fingers were flexed inside the fist and could not be 
moved, even with severe pressure.  The right leg had strength 
of 4/5 in the proximal muscles and 2-3/5 in the distal 
muscles.  The right side of the mouth was lower than the left 
side, including double simultaneous stimulation.  Reflexes 
were 2-plus on the left and 3-plus on the right, with 2-plus 
abdominals and down-going toes.  There was atrophy of the 
right shoulder girdle.  The veteran's gait was consistent 
with hemiplegia.  The examiner indicated that right 
hemiparesis, homonymous hemianopsia, and expressive aphasia 
were present, although the hemianopsia had improved since 
1973, with little or no improvement in speech, right hand, 
and right leg.  

In November 1986, a claim of entitlement to a total 
disability evaluation based on individual unemployability was 
presented to VA.  The claim was denied in February 1987.  A 
timely appeal was not filed.

A VA examination conducted in January 1987 noted complaints 
of residual right-sided weakness in the lower and upper 
extremities.  Although the examiner noted that the veteran 
had a history of right-sided hemiparesis since 1972, no 
muscular atrophy was noted.  Right-sided weakness of both the 
upper and lower extremities was found.  The diagnosis was 
status post cerebrovascular accident with right-sided 
hemiparesis.  

A January 1987 VA neurological examination noted that cranial 
nerve study revealed right lower facial weakness, but the 
nerves otherwise were normal.  Homonymous hemianopsia was not 
present.  Hypesthesia of the right upper extremity was found, 
but not elsewhere.  There was loss of position sense in the 
right hand.  Range of motion of the right shoulder was 0 to 
90 degrees; the left shoulder was 0 to 180 degrees.  The 
right elbow showed no limitation of motion on extension, but 
a 25 percent limitation of motion was shown on flexion.  
There was no active movement of the right wrist or hand which 
were controlled by spastic paralysis.  The right shoulder and 
elbow were 90 percent of normal on flexion and extension to 
passive movement; however, there was no passive movement of 
the right wrist.  There was no grip on the right, and no fine 
movements of the right fingers.  Reflexes in the right upper 
extremity were 4-plus; the left upper extremity was 2-plus.  

Examination of the lower extremities revealed no significant 
right foot drop.  Propulsion and balance were mildly impaired 
as the veteran limped on his right leg at times, dragging his 
right heel.  He was unable to walk on his right toes or heel.  
There was no limitation of movement of the hips; however, 
there was 20 percent limitation of motion of the right knee 
on extension, with flexion of the right knee reported as 
normal.  There was 30 percent limitation of motion of the 
right ankle on flexion and extension.  The right hip was 80 
percent of normal on flexion and extension.  The right knee 
flexion and extension were 50 percent of normal; the right 
ankle flexion and extension were 35 percent of normal.  
Achilles and patellar reflexes were 4-plus on the right and 
2-plus on the left.  Hoffman was nonreactive on the right and 
negative on the left.  The diagnoses were residual of 
cerebrovascular accident with major paralysis of the right 
upper extremity and moderate paralysis of the right lower 
extremity; expressive aphasia; and no evidence of homonymous 
hemianopsia.  

In December 1988, a claim of entitlement to a total 
disability evaluation based on individual unemployability was 
presented to VA.  The claim was denied in April 1989.  A 
timely appeal was not perfected.

VA outpatient treatment records dated in March and May 1988, 
continued to show residuals of the veteran's cerebrovascular 
accident.  A VA examination conducted in February 1989 
reported significant right hemiparesis with no function, 
movement, or strength of the right hand.  The veteran showed 
moderate weakness of the entire right side, to include the 
proximal arm and entire right lower extremity.  His gait was 
slow, he dragged his right foot, and he tended to circumduct 
on the right side.  The veteran exhibited expressive aphasia, 
with slow and hesitant speech which was dysarthric, difficult 
to understand, and telegraphic in nature, with the omission 
of articles and connectives.  He had sensory loss on the 
right side, with decreased pin and light touch.  On double 
simultaneous testing he intermittently would ignore stimuli 
on the right side.  The veteran did not have a right-sided 
visual field cut.  The impression was significant left 
hemispheric dysfunction manifested by a right hemiparesis 
with most severe involvement of the right hand, moderate 
right-sided sensory loss with neglect and extinction, and a 
persistent expressive aphasia.

A February 1989 VA eye examination was negative for evidence 
of hemianopsia.

A claim of entitlement to increased ratings for his service-
connected disorders was received by the AOJ on July 15, 1993.  

A VA examination conducted in September 1993 revealed that 
the veteran had considerable expressive aphasia, but could 
make himself understood.  He had right upper and lower facial 
paresis and hypesthesia.  He did not have complete homonymous 
hemianopsia.  The range of motion of the right shoulder was 0 
to 50 degrees.  There was marked limitation of motion of the 
right elbow, and loss of use of the right wrist and hand.  He 
was unable to grip or move his right fingers or wrist.  There 
was a loss of position sense in the right fingers.  Reflexes 
in the right upper extremity were 4-plus.  Hypesthesia of the 
right upper extremity was shown.

Examination of the lower extremities showed a limp on the 
right foot, with moderate right foot trap propulsion mildly 
impaired.  Balance was moderately impaired.  The veteran 
could stand on his right toes, but not on his right heel.  
Range of motion of the right hip on flexion was 0 to 25 
degrees, and extension was 0 to 15 degrees.  Left hip flexion 
and extension was from 0 to 35 degrees.  Range of motion of 
the right knee was 10 to 145 degrees.  There was marked 
limitation of motion of the right ankle on flexion and 
extension.  There was a loss of position sense of the right 
toes.  Hypesthesia of the right lower extremity was shown.  
Patellar reflexes on the right were 3 to 4-plus, and 3-plus 
on the left.  Achilles was 3-plus on the right and 1-plus on 
the left.  The diagnoses were residual heat stroke with brain 
damage and Jacksonian seizures; weakness and numbness of the 
right face; impairment of the visual fields in both eyes; 
aphasia; loss of use of the right upper extremity; weakness 
of the right lower extremity; and sensory loss on the right.

A February 1994 VA visual examination revealed bilateral 
emmetropia; presbyopia; and normal ocular health bilaterally.  
Homonymous hemiparesis was not diagnosed.  

In June 1996, the AOJ determined that the veteran was 
entitled to a total disability rating based on 
unemployability, and in an October 1996 rating decision an 
effective date of July 15, 1993 was assigned.  Prior to July 
15, 1993, service connection was in effect for incomplete 
paralysis of the right upper extremity as a residual of brain 
trauma, evaluated as 70 percent disabling; incomplete 
paralysis of the right lower extremity as a residual of brain 
trauma, evaluated as 20 percent disabling; expressive 
aphasia, evaluated as 10 percent disabling; and homonymous 
hemianopsia, rated as noncompensably disabling.  The combined 
service-connected rating was 80 percent.  

A VA examination conducted in March 1997, indicated that the 
veteran's vision was fair, with the exception that he needs 
reading glasses.  The veteran's posture and gait were normal, 
with the exception of a slight limp on the right leg, as well 
as a slight drag on the right foot.  It was reported that the 
veteran's right arm was nonfunctional.  His balance, 
propulsion, and weight bearing was noted as somewhat normal 
on both feet.  The veteran reported being able to ambulate 
without assistance for a maximum distance of one block, and 
he was able to drive a car.  The diagnoses were residuals, 
brain trauma, with severe weakness on the right arm and 
nonfunctional use of the right hand; and minimal weakness of 
the right leg.  

A March 1997 VA neurological examination revealed significant 
aphasia with aerophagic errors, significant slowing of speech 
rate, and occasional word finding difficulties.  The 
veteran's level of comprehension was intact, with his aphasia 
limited to an expressive language deficit.  The veteran was 
alert and oriented.  A mild degree of unsteadiness on Romberg 
testing was shown.  His gait was significantly altered with a 
decreased arm swing of the right arm during walking.  The 
veteran walked with a widened base, and was unable to walk on 
his heels or toes.  His tandem gait was unsteady.  Eye 
movements were intact.  The veteran indicated an altered 
sensation to light touch on the right side of the face.  
There was right-sided facial weakness that was more 
exaggerated on a volitional smile than on an emotionally 
induced smile.  Neck turn and shoulder shrug were adequate, 
but limited by the long-term changes of the right shoulder 
secondary to the right hemiparesis.  Coordination was 
completely impaired on the right upper extremities by 
hemiparesis.  Strength examination revealed significant 
increased tone in the right upper and lower extremities.  
There was significant dysfunction at the elbow, wrist, and 
finger joints which "almost completely preclude useful 
function."  The wrist was limited in range and the fingers 
were continually clenched.  Significant weakness both 
proximally and distally of the right upper and lower 
extremities was reported, most particularly the ankle flexion 
and extension of the right lower extremity.  Sensory 
examination revealed adequate sensation throughout, except 
for the appearance of paresthesias during vibrational testing 
and a decrease in vibratory sense in the right upper 
extremity.  Reflex testing revealed significant hyperreflexia 
on the right upper and lower extremities.  An exaggerated 
finger flexion and a Hoffman sign of the right upper 
extremity were reported.  The right great toe spontaneously 
dorsiflexed indicating a Babinski response on the right.  

The examiner concluded that the veteran had an acute onset of 
a right-sided weakness and language deficit with alteration 
of consciousness in 1972, that was most likely secondary to a 
cerebral infarct.  The examiner stated that the examination 
demonstrated almost total dysfunction of his right upper 
extremity with significant spasticity and decrease in range 
of motion.  The distal upper extremity was totally 
dysfunctional.  There was no usual function of the fingers on 
the right hand.  There was significant right lower extremity 
weakness and spasticity, a significant limitation of right 
lower extremity dexterity and coordination, and significant 
ankle flexion and extension deficits.  The examiner further 
stated that there was a significant degree of spasticity and 
unsustained clonus of the right ankle.  The examiner found 
incomplete, but significant, paralysis of the right lower 
extremity.  Additionally, expressive aphasia with word 
finding difficulties, paraphasic errors, and slowed speech 
rate was found, as was right-sided homonymous hemianopsia, 
manifested by red desaturation in the right visual fields.

Notably, however, a March 1997 VA ophthalmologic examination 
revealed no visual field deficits, hemianopic or otherwise.  
Compound hyperopic astigmatism with presbyopia, both eyes, 
was diagnosed, as was central visual acuity 20/20, corrected, 
both eyes.  

An additional VA examination was conducted in September 2000.  
It noted that the veteran was alert and oriented.  His 
language was fluent and appropriate, although mechanically 
slurred.  The pupils were equal, round, and reactive to 
light.  Extraocular movements were intact.  The veteran's 
face was noted to have flattening to the right nasal labial 
fold.  The veteran reported decreased temperature and 
pinprick discrimination on the right fifth cranial nerve (2-
3) distribution.  There was atrophy of the right upper 
extremity with contracture, and a marked increase in right 
upper extremity tone.  Increased tone was also found in the 
right lower extremity.  Strength was 5/5 throughout the left; 
however, the right deltoid, biceps, and triceps were 2/5.  
Hand intrinsic and the wrist extensors and flexors were 0/5, 
as the muscle groups were fixed in a contracture.  The lower 
extremity had 4/5 at the right iliopsoas, 5/5 at the right 
quadriceps, 4/5 at the right hamstrings and anterior 
tibialis, and 5/5 throughout the left lower extremity.  Deep 
tendon reflexes were brisk on the right, graded at a 3-plus 
at the right knee.  The examiner stated that reflexes could 
not be elicited due to right upper extremity muscle group 
contraction.  Sensation was diminished in both the right 
upper and lower extremities, as well as on the right face.  
Coordination was normal on the left, however, the test could 
not be performed on the right.  The veteran walked 
hemiparetic.  The diagnosis was history of a brain stem 
infarct, with significant residual right hemiparesis and 
right facial droop.

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Following the 
AOJ's and RO's determinations of the veteran's claims, VA 
issued regulations implementing the Veterans Claims 
Assistance Act.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Veterans Claims Assistance Act and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The Act 
and regulations also require VA to notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant which of the evidence is to be provided by the 
claimant and which VA will attempt to obtain on behalf of the 
claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing the issues on appeal.  The 
veteran has submitted pertinent evidence in support of his 
claims.  The AOJ and RO have informed the veteran by letters, 
the statement of the case, and supplemental statements of the 
case of the evidence needed to substantiate his claims and 
advised him of the evidence it has obtained.  The AOJ and RO 
complied with a Board remands dated in January 1999 and June 
2000, and obtained additional evidence.  See Stegall v. West, 
11 Vet. App. 268 (1998).  While a representative did, at one 
time, claim that certain unidentified rating decisions were 
clearly and unmistakably erroneous, an appeal to the RO's 
finding pertaining to this claim was not filed.  In December 
2001, the veteran indicated that no additional evidence 
existed that was pertinent to his claims.

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  A remand to afford the RO an 
opportunity to consider the claims in light of the 
implementing regulations would only serve to further delay 
resolution of the claims with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, the Board will 
address the merits of the veteran's claims on appeal.

Earlier Effective Date

A total disability will be considered to exist when there is 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2001).  
Where the veteran has a combined service-connected disability 
rating of at least 70 percent, with at least one service-
connected disability rated at least 40 percent or more, a 
"[t]otal disability rating[] may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to follow a 
substantially gainful occupation."  38 C.F.R. § 4.16(a) 
(2001); see also 38 C.F.R. §§ 3.340(a), 3.341, 4.15, 4.18 
(2001).  

As noted previously, the AOJ determined that the veteran was 
entitled to a total disability rating based on 
unemployability in a June 1996 rating decision, and an 
effective date of July 15, 1993, was assigned by a October 
1996 rating decision.  Prior to July 15, 1993, service 
connection was in effect for incomplete paralysis of the 
right upper extremity as a residual of brain trauma, 
evaluated as 70 percent disabling; incomplete paralysis of 
the right lower extremity as a residual of brain trauma, 
evaluated as 20 percent disabling; expressive aphasia, 
evaluated as 10 percent disabling; and homonymous 
hemianopsia, rated as noncompensably disabling.  The combined 
service-connected rating was 80 percent.  Thus, prior to July 
15, 1993, the veteran met the requirements set forth in 38 
C.F.R. § 4.16(a).  

The veteran contends that the effective date for the grant of 
a total rating for compensation purposes based upon 
individual unemployability should be the date when he was 
discharged from service in 1972.  However, the law is very 
clear as to the assignment of effective dates for the 
assignment of disability ratings.  The effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o).  With regard to claims for 
increased compensation, the law also provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  Id.  Additionally, the United States Court of Appeals 
for Veterans Claims (Court) has held that all the evidence of 
record for the year preceding the claim for an increased 
rating must be considered in determining whether there was an 
ascertainable increase in disability under section 
5110(b)(2).  Hazan v. Gober, 10 Vet. App. 511, 518 (1997).

A claim or application for benefits is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2001).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  However, the informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2001).

The veteran filed claims of entitlement to a total rating for 
compensation purposes based upon individual unemployability 
in November 1986 and December 1988.  The AOJ denied these 
claims in rating actions dated in February 1987 and April 
1989 respectively.  The veteran failed to perfect an appeal 
to either decision.  See 38 U.S.C.A. § 7105 (West 1991).  
Accordingly, those decisions are final.  Id.  There is no 
evidence in the record that the veteran filed a formal or 
informal claim of entitlement to a total rating for 
compensation purposes based upon individual unemployability 
at anytime between April 1990 and July 15, 1993.  

The veteran's claim of entitlement to increased ratings for 
his service-connected disorders was received by the AOJ on 
July 15, 1993.  The AOJ properly interpreted this claim as an 
additional claim of entitlement to a total rating for 
compensation purposes based upon individual unemployability.  
See Norris v. West, 12 Vet. App. 413, 421 (1999) (when a 
regional office is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
38 C.F.R. § 4.16(a) and there is evidence of current 
service-connected unemployability in the claimant's claims 
file or under VA control, evaluation of that rating increase 
must also include an evaluation of a reasonably raised claim 
for a total rating for compensation purposes based upon 
individual unemployability); see also Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits 
evidence of a medical disability and makes a claim of the 
highest rating possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) was met and VA must 
consider a claim for a total rating for compensation purposes 
based upon individual unemployability).  

Accordingly, the earliest possible effective date for a total 
rating for compensation purposes based upon individual 
unemployability would be July 15, 1992.  See 38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o) (with regard to claims for 
increased compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received by VA within one year after that date).  

In determining whether the veteran is entitled to a total 
disability evaluation based upon individual unemployability 
rating, neither his non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  During the period between July 1992 
and July 1993, the veteran's service-connected disorders 
included incomplete paralysis of the right upper extremity as 
a residual of brain trauma, incomplete paralysis of the right 
lower extremity as a residual of brain trauma, expressive 
aphasia, and homonymous hemianopsia.  The veteran had not 
worked since service discharge in 1972.  However, 
unemployment and unemployability are two related but quite 
different concepts.  In re Fee Agreement of Mason, 13 Vet. 
App. 79, 87 (1999).  The evidence shows that the veteran 
graduated from high school, and attended trade school in 
1973, but did not complete the course.  While the veteran 
argues that his Social Security award shows that he was 
unemployable as early as 1982, even assuming that this 
evidence demonstrates that a total rating for compensation 
purposes based upon individual unemployability rating would 
have been warranted, in order to obtain an earlier effective 
date, his application must have been received within one year 
of the date of the increase in disability.  See 38 U.S.C. § 
5110(b)(2).  Here, the veteran filed his claim in July 1993 
but the RO did not receive the Social Security decision until 
September 2000.  Hurd v. West, 13 Vet. App. 449 (2000).  
There was no evidence of record during the period of July 
1992 to July 15, 1993, that the veteran's service-connected 
disorders prevented him from obtaining or retaining 
substantially gainful employment.  

Accordingly, an effective date prior to July 15, 1993 for a 
total rating for compensation purposes based upon individual 
unemployability is not warranted.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  38 U.S.C.A. 
§ 5107.

Right Upper Extremity

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155.  In considering the severity of a disability 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2001).  Consideration of the 
whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection is currently in effect for incomplete 
paralysis of the right upper extremity, as the residual of 
brain trauma, and a 70 percent evaluation has been assigned 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8513.  This rating contemplates severe, incomplete paralysis 
of all radicular groups of the major arm.  A 90 percent 
rating is warranted for complete paralysis of all radicular 
groups of the major arm.  Id.  

The medical evidence indicates that the veteran's right upper 
extremity is essentially nonfunctional.  Loss of use of the 
right upper extremity was found at a VA examination conducted 
in 1993.  VA examiners in 1997 and 2000 commented that the 
veteran's right arm was "nonfunctional" with severe 
weakness, and that the veteran was completely impaired on the 
right side by hemiparesis.  Significant dysfunction of the 
elbow, wrist, and finger joints were reported which "almost 
completely preclude useful function."  An examiner concluded 
that there was "almost total dysfunction of his right upper 
extremity with significant spasticity and decrease in range 
of motion."  

In the instant case, the Board finds that a 90 percent 
evaluation for the veteran's service-connected right upper 
extremity disorder is warranted.  Due to the medical findings 
regarding the lack of right arm function, the disability 
picture for this service-connected disorder more nearly 
approximates a finding of complete paralysis, as contemplated 
by a 90 percent evaluation.  38 C.F.R. § 4.7 (where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates that rating); 38 U.S.C.A. 
§ 5107 (when a veteran seeks benefits and the evidence is in 
relative equipoise, the law dictates that the veteran 
prevails).  This is the maximum assignable rating under the 
provisions of Diagnostic Code 8513, and for diseases of the 
peripheral nerves.  38 C.F.R. § 4.124a, Diagnostic Codes 
8510-8730 (2001).  Accordingly, a 90 percent evaluation, but 
no more, is warranted for incomplete paralysis of the right 
upper extremity, as the residual of brain trauma.

Right Lower Extremity

Service connection is currently in effect for incomplete 
paralysis of the right lower extremity, as the residual of 
brain trauma, and a 20 percent evaluation has been assigned 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  This rating contemplates moderate, incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
for assignment with moderately severe, incomplete paralysis 
of the sciatic nerve; and when there is severe, incomplete 
paralysis of the sciatic nerve with marked muscular atrophy, 
a 60 percent evaluation is warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

The medical evidence indicates that in 1993, the veteran 
limped on the right foot, with moderate right foot trap 
propulsion mildly impaired.  His balance was moderately 
impaired.  Limitation of motion of the right knee was shown, 
and limitation of the right ankle was shown as "marked."  A 
loss of position sense of the right toes and hypesthesia of 
the right lower extremity were reported.  A March 1997 VA 
examination reported that the veteran's balance, propulsion, 
and weight bearing were "somewhat" normal on both feet.  
Minimal weakness of the right leg was found.  However, it was 
also noted that there was a slight drag on the right foot.  A 
March 1997 VA neurological examination revealed that the 
veteran walked with a widened base, and was unable to walk on 
his heels or toes.  His tandem gait was unsteady.  There was 
significant weakness of the right lower extremity reported, 
particularly of the ankle.  The sensory examination showed 
adequate sensation, but reflex testing revealed significant 
hyperreflexia.  The right great toe spontaneously dorsiflexed 
indicating a Babinski response on the right.  The examiner 
concluded that there was significant weakness and spasticity 
of the right lower extremity, with significant limitation of 
dexterity and coordination of the right lower extremity, and 
significant deficits in ankle flexion and extension.  The 
examiner further stated that there was a significant degree 
of spasticity and unsustained clonus of the right ankle.  
Incomplete, but "significant," paralysis of the right lower 
extremity, was diagnosed.  

A VA examination conducted in 2000, reported that the veteran 
had diminished strength in his right lower extremity, with 
brisk deep tendon reflexes, graded at 3-plus at the right 
knee.  Sensation of the right lower extremity was diminished.  
The veteran walked hemiparetic.  "Significant" residual 
right hemiparesis was reported.  

The Board finds that the veteran's manifestations of his 
service-connected incomplete paralysis of the right lower 
extremity, more nearly approximate the criteria for a 40 
percent evaluation under Diagnostic Code 8520.  See 38 C.F.R. 
§ 4.7.  VA examiners have classified the service-connected 
right lower disability as "significant."  Significant 
weakness, spasticity, and limitation of dexterity and 
coordination of the right lower extremity were found.  
Significant weakness and deficits in ankle flexion and 
extension were reported, with a significant degree of 
spasticity and unsustained clonus of the right ankle.  
Accordingly, the Board finds that the veteran's 
service-connected incomplete paralysis of the right lower 
extremity is moderately severe in degree.  

However, marked muscle atrophy of the right lower extremity 
has not been reported.  Although a slight drag of the right 
foot has been clinically observed, there is no evidence that 
the right foot dangle and drops, and active movement has been 
shown of muscled below the knee.  Therefore, a rating in 
excess of 40 percent is not warranted.  The facts do not 
indicate that the evidence is in equipoise regarding the 
issue of a rating in excess of 40 percent, and the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107.

Accordingly, a rating of 40 percent, but no more, is 
warranted for incomplete paralysis of the right lower 
extremity.

Expressive Aphasia

The veteran's service-connected expressive aphasia is 
currently assigned a 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8210.  
Diagnostic Code 8210 provides that the evaluation for 10th 
(vagus) cranial nerve paralysis is dependent upon the extent 
of sensory and motor loss involving the organs of the voice, 
respiration, pharynx, stomach or heart.  A 10 percent 
evaluation is warranted for moderate, incomplete paralysis; a 
30 percent evaluation requires severe, incomplete paralysis.  

The medical evidence indicates in 1989, that the veteran 
exhibited expressive aphasia, with slow and hesitant speech 
that was dysarthric, difficult to understand, and telegraphic 
in nature, with the omission of articles and connectives.  A 
VA examination conducted in September 1993, reported that the 
veteran had considerable expressive aphasia, but could make 
himself understood.  Thereafter, a VA neurological 
examination also conducted in March 1997, reported 
significant aphasia with aerophagic errors, significant 
slowing of speech rate, and occasional word finding 
difficulties.  The veteran's level of comprehension was 
intact, with his aphasia limited to an expressive language 
deficit.  A VA neurological examination conducted in 
September 2000 reported that the veteran's language was 
fluent and appropriate, although mechanically slurred.   

In determining the appropriate evaluation for this 
service-connected disorder, the Board has considered the 
medical history to reflect the elements of the veteran's 
expressive aphasia present.  Although evidence shows that the 
veteran has been able to make himself understood, slow and 
hesitant speech that was dysarthric, difficult to understand, 
slurred, and telegraphic in nature, with aerophagic errors, 
and occasional word finding difficulties have been reported.  
Examiners have described the veteran's expressive aphasia as 
"considerable" and "significant."  In this case, the 
veteran's disability picture more nearly approximates the 
criteria required for a 30 percent evaluation.  38 C.F.R. 
§ 4.7.  

However, the medical evidence of record indicates that the 
veteran is able to make himself understood verbally.  
Therefore, complete paralysis of the vagus nerve is not 
shown.  The facts do not indicate that the evidence is in 
equipoise regarding the issue of a rating in excess of 30 
percent, and the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.

Accordingly, the Board finds that a 30 percent evaluation, 
but no more, is the appropriate evaluation for the veteran's 
service-connected expressive aphasia.  

Homonymous Hemianopsia

The veteran's service-connected homonymous hemianopsia is 
currently assigned a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6080.  This 
rating contemplates homonymous hemianopsia, without visual 
field deficits or functional loss.  See 38 C.F.R. § 4.31 
(2001).  

A VA examination conducted in March 1997, indicated that the 
veteran's vision was fair, with the exception that he needed 
reading glasses.  A VA neurological examination also 
conducted in March 1997, reported eye movements were intact.  
The examiner found a right-sided homonymous hemianopsia, 
manifested by red desaturation in the right visual fields.  
The examiner concluded that an ophthalmologic examination 
would need to be conducted to "clarify" the extent of the 
homonymous visual field defect.  Thereafter, a March 1997 VA 
ophthalmologic examination found no visual field deficits, 
hemianopic or otherwise.  Central visual acuity was 20/20, 
corrected.  An additional VA examination was conducted in 
September 2000.  The cranial nerves showed the pupils were 
equal, round, and reactive to light.  The extraocular 
movements were intact.  

The medical evidence reveals that although a right-sided 
homonymous hemianopsia was reported on one occasion in March 
1997 on further examination by a vision specialist no visual 
field deficits or visual acuity impairment due to homonymous 
hemianopsia were or have been shown.  Accordingly, a 
compensable evaluation under the provisions of 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080 is not warranted.  
Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
none of these provisions, most specifically those provisions 
that relate to diseases of the eye, provide for a compensable 
evaluation based upon the medical evidence of record.  See 
38 C.F.R. § 4.84a.  The Board also concludes that the 
positive and negative evidence with regard to this issue is 
not in equipoise.  Accordingly, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107.  



ORDER

An effective date prior to July 15, 1993, for a total rating 
for compensation purposes based upon individual 
unemployability is denied.  

A 90 percent rating for incomplete paralysis of the right 
upper extremity, as the residual of brain trauma, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

A 40 percent rating for incomplete paralysis of the right 
lower extremity, as the residual of brain trauma, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

A 30 percent rating for expressive aphasia is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

A compensable evaluation for homonymous hemianopsia is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

